Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 1 of 15 PageID #:3245




                 EXHIBIT A
 Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 2 of 15 PageID #:3246

                                    U.S. Department of Justice
                                    Criminal Division
                                    Fraud Section

 Leslie S. Garthwaite                Dirksen Federal Courthouse              Phone: (202) 631-6388
 Trial Attorney                     219 South Dearborn Street, Fifth Floor
                                    Chicago, IL 60604                        E-mail: leslie.garthwaite@usdoj.gov



                                                            February 4, 2020

VIA EMAIL

Michael G. McGovern, Esq.                               Roger A. Burlingame, Esq.
Ropes & Gray LLP                                        Dechert LLP
1211 Avenue of the Americas                             160 Queen Victoria Street
New York, NY 10036                                      London EC4V 4QQ, United Kingdom
michael.mcgovern@ropesgray.com                          Roger.Burlingame@dechert.com


         Re:      United States v. Vorley, et. al, No. 18 CR 35

Dear Counsel:

       Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G), the government hereby
provides you with the following expert witness disclosures for the May 4, 2020 trial.

       The government is providing this disclosure, although the witnesses’ testimony may not
necessarily constitute expert testimony within the meaning of Rule 702 of the Federal Rules of
Evidence. To the extent that you view these witnesses as experts, consider this the government’s
disclosure of their qualifications, bases, generalized opinions, and reasons for opinions.

      1.     CME Representative. The government expects to call a representative from the
Chicago Mercantile Exchange (“CME”) whose name we will provide shortly.

         Expected Testimony & Opinions. The CME Representative is expected to testify about the
CME, its history, the nature of its business, and the location of CME servers. The CME
Representative is also expected to testify about the types of products traded through the CME,
including precious metals futures contracts. The CME Representative is expected to testify about
general market mechanics, including supply and demand, use of futures contracts as a strategy to
manage risk or speculate, how the price of futures contracts is determined, and how trading is
actually performed (electronically rather than face-to-face). The CME Representative is expected
to testify about some of the terminology associated with trading (e.g., “fill,” “fill-or-kill,” and “fill-
and-kill,” “aggressive” orders, “long” and “short” orders, “bid, “offer,” and “bid-ask-spread,”
“tick” and the prices associated with each “tick” in a particular market).
 Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 3 of 15 PageID #:3247




        2.      Alan Jukes. The government expects to call Mr. Jukes to testify about the
importance of market integrity and how market integrity can be undermined by certain trading
practices, including spoofing.

      Background. Mr. Jukes is a principal product manager for Nasdaq Trade Surveillance
(SMARTS). He has also worked as the Director of Market Surveillance at the Intercontinental
Exchange-Europe. A copy of his CV is enclosed.

         Expected Testimony & Opinions. Mr. Jukes is expected to testify that market participants
have the ability to manipulate financial markets by placing bids or offers calculated to send
misleading signals about supply and demand. A technique that market manipulators can use to
influence prices to their advantage is to place bids or offers with the intent to cancel. This practice
can persuade other market participants to trade, in the belief that the volume will continue, and
move prices in that direction. The practice of placing orders for the purpose of sending false
signals about supply and demand has long been recognized and prohibited as a type of market
manipulation. Some market participants refer to this practice as “spoofing.” Mr. Jukes is expected
to testify about the impact that has on traders, including automated traders who have less of an
ability to “distrust” the market after observing spoofing events.

        Mr. Jukes is also expected to testify that spoofing may be identified through review of
trading data. He is expected to testify to certain indicia of spoofing, including (but not limited to)
as described in his publication, “Visualizing the ‘Signature’ of Spoofing” (attached). But Mr.
Jukes is expected to testify that spoofing is not limited to only the indicia described in that
publication, and that it includes any time when false and misleading impressions are left in the
market as a result of orders that are not intended to be executed. Mr. Jukes is expected to testify
that the fundamental principle of spoofing is the insertion of false information into the market.

        Mr. Jukes is expected to share the opinion that spoofing, and other disruptive and
fraudulent trading practices, are bad for trading markets because of the distrust that it can create
among traders and others in the downstream sector. He is expected to provide some examples of
negative impacts that can be created by market manipulation, including traders leaving certain
markets because of perceived spoofing. He is also expected to testify about the SMARTS program,
its purpose and function, and its use of trade data to identify manipulative trading practices.
Specifically, SMARTS is a market surveillance tool that helps users identify trading activity that
is calculated to manipulate a financial market or send false signals of supply and demand.

        The basis of Mr. Jukes’ testimony is his experience working with the SMARTS program
and his experience with other market surveillance programs. In particular, he will testify that there
is a need for the SMARTS software because market participants and financial institutions
recognize that the practice of placing orders for the purpose of sending false signals of supply and
demand is considered illicit and harmful to the integrity of financial markets. The process of
creating market surveillance software like SMARTS enabled Mr. Jukes to identify market
practices that send deceptive signals of supply and demand. Similarly, Mr. Jukes’s experiences
interacting with financial institutions that use his software help inform his views on the sorts of
techniques that manipulate financial markets and the impacts that manipulation has on the
marketplace.

                                                  2
 Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 4 of 15 PageID #:3248




       Prior Testimony. Mr. Jukes has not previously testified.

       3.       Special Agent Jonathan Luca. The government expects to call Special Agent
Luca to testify about trader habits, communications, and practices.

        Background. Special Agent Luca is an FBI agent in the FBI’s New York Field Office,
where he has worked since 2011, investigating numerous complex securities, commodities, and
financial matters, including investigations related to alleged insider trading, market manipulation,
and fraud and spoofing in the precious metals futures markets. We believe that much of his
testimony will be based on his investigation and therefore will not constitute expert testimony. In
the interest of disclosure, however, we provide the following.

        Special Agent Luca graduated from Wagner College in 2004 with a Bachelor of Science
degree in Business Administration. From 2004 to 2011, Special Agent Luca was employed with
Morgan Stanley—first, in operations (futures) in New York, New York; then, as a trade assistant
for the capital markets fixed income desk (e.g., repurchase agreements, municipal auction rate
securities, treasuries) in Purchase, New York; then, as a trader, trading precious metals futures
contracts in Purchase, New York. Special Agent Luca’s precious metals trading included trading
futures contracts for gold, silver, platinum, and palladium. In addition, Special Agent Luca traded
physical metals (bars and coins of gold, silver, platinum, and palladium).

        Special Agent Luca obtained his Series 7 in 2006 and his Series 63 in 2007. Neither is
active today.

       Expected Testimony & Opinions. Special Agent Luca is expected to testify about the
following:

           •   The practices and methods of trading precious metals futures contracts, including
               the manner in which orders are placed, modified, executed, and canceled by traders
               over electronic trading platforms and submitted to futures markets, including
               COMEX and NYMEX.

           •   Market participants who trade precious metals futures contracts on COMEX and
               NYMEX through an electronic trading platform include individual traders who
               manually place, modify, and cancel orders; individual traders who use a computer
               program to assist them in placing, modifying, and cancelling orders; and individual
               traders and firms who use computer algorithms to place, modify and cancel orders.

           •   All market participants on COMEX and NYMEX have access to a visible order
               book that shows prices and number of contracts available in the market at the best
               bid and offer and certain other price levels.

           •   When a market participant places a visible order to buy or sell futures contracts that
               is large in size relative to the number of contracts currently available in the market,
               the order increases the visible supply or demand for that futures contract. This

                                                 3
 Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 5 of 15 PageID #:3249




               increase in supply or demand is capable of influencing a market participant’s
               decision to place an order that he or she otherwise may not have, but for the visible
               increase in supply or demand. Such an increase in the visible supply or demand is
               often an important factor in a market participant’s decision making process.

           •   Traders often use electronic “chat” systems to communicate with one another.
               Traders often use shorthand terms in electronic chat systems to communicate with
               each other, which terms Special Agent Luca will describe and explain as necessary.

       Prior Testimony. Special Agent Luca previously testified in US v. Flotron, 17CR220 (D.
Conn.) and in US v. Messalas, 17-CR-321 (E.D.N.Y.).

      4.     Kumar Venkataraman. The government expects to call Professor Kumar
Venkataraman to testify about commodities futures markets, as described in more detail below.

       Background. Professor Venkatraman is a Professor of Finance at the Southern Methodist
University. His CV is enclosed.

       Expected Testimony & Opinions. Professor Venkataraman will testify that the visible
portion of an order placed on a market is a representation of supply or demand, and that such
information is capable of affecting the purchase price for a given commodity in the market.

        Professor Venkataraman will testify that one way to manipulate a financial market is to
place an order that the trader intends to cancel at the time the order is placed. Orders that a trader
intends to cancel (rather than execute) send misleading information about supply or demand. The
practice of placing orders in a marketplace for the purpose of sending false signals about supply
and demand has long been recognized as a form of market manipulation. Some market participants
refer to the practice of placing an order with the intent to cancel as “spoofing.” He will testify,
based on academic research and economic modeling, that if false or misleading information about
supply or demand were introduced into a given market, it is capable of influencing that market.
Professor Venkataraman will testify that financial markets function well when there is efficient
price discovery. That is, healthy markets reflect the prices at which goods or financial products
are actually trading. The practice of placing orders that a trader does not intend to fill distorts the
process of price discovery by sending false signals about supply and demand. Financial markets
that are perceived as having efficient price discovery are more attractive to investors. Conversely,
financial markets that are perceived as having inefficient price discovery – or which contain orders
that do not reflect supply and demand – are less attractive to investors. The practice of spoofing
undermines the integrity of markets by sending the signal that bids and offers do not reflect supply
and demand but are instead driven by the spoofing trader’s intent to trick others.

        In addition, Professor Venkataraman will testify about certain trading sequences identified
by the government. Based on his training and experience, he will opine that the rapidly-cancelled,
larger, non-iceberg orders in these sequences were inconsistent with an intent to execute and
instead were consistent with an intent to cancel the orders before execution. He also will testify
that these orders were capable of affecting market prices for the precious metals futures contracts
at issue in this case. In addition, beyond the specific orders in the identified episodes, Professor

                                                  4
 Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 6 of 15 PageID #:3250




Venkataraman will testify to certain consistent trends observable within the defendants’ overall
trading activity.

       The basis for Professor Venkataraman’s testimony is his training and experience as a
finance professor and his research into markets, including commodities trading markets where he
has analyzed trading data to identify the impact of certain types of trades on the market as a whole
and on other traders’ practices.

     Prior Testimony. Professor Venkatraman has previously testified in United States
Commodity Futures Trading Commission v. Amarath Advisors, et. al, No. 07-6682 (S.D.N.Y.).

        The government reserves the right to supplement or amend this notice of expert testimony.
In addition, the government requests that the defendants notify the government of any experts that
any defendant intends to call at trial.


                                                     Very truly yours,

                                                     /s/ Leslie S. Garthwaite
                                                     Avi Perry, Assistant Chief
                                                     Brian Young, Deputy Chief
                                                     Leslie S. Garthwaite, Trial Attorney
                                                     U.S. Department of Justice
                                                     Criminal Division, Fraud Section




                                                 5
 Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 7 of 15 PageID #:3251




                           Resume of Kumar Venkataraman

APPOINTMENTS
      Professor of Finance, Cox School of Business, Southern Methodist University, 2013 –.
      Maguire Chair in Energy Management, 2019 –.
      Academic Director, Maguire Energy Institute and Kyle Miller Energy program, 2018 –.

           Previous appointments at Southern Methodist University
              Chairman, Finance Department, 2012-2015.
              James M. Collins Chair in Finance, 2011-2012, 2014-2019.
              Fabacher Endowed Professor in Alternative Assets, 2009-11, 2012-2014.
              Academic Director, ENCAP Investments & LCM Group Alternative Asset
                  Management Center, 2009-2012.
              Marilyn and Leo Corrigan Endowed Professor, 2007-08, 2008-09.
              Associate Professor of Finance (with tenure), 2006-2013.
              Assistant Professor of Finance, 2000-2006.

      Visiting Scholar (part-time appointment), Office of the Chief Economist, Financial Industry
          Regulatory Authority (FINRA), 2016 –.

      Fixed Income Market Structure Advisory Committee (FIMSAC), Securities and Exchange
          Commission (SEC), 2017 – 2019.

EDUCATION
      Ph.D. in Business Administration (Finance), 2000, Arizona State University.
      M.M.S., 1994, Birla Institute of Technology and Science (BITS-Pilani), India.

CONTACT INFORMATION
      Address: Cox School of Business, 6212 Bishop Blvd, Southern Methodist University, Dallas,
                  TX 75275-0333.
      Phone:    (214) 768-7005.
      E-Mail:   kumar@smu.edu
      Web Page: http://people.smu.edu/kumar

EDITORIAL APPOINTMENTS
      Associate Editor, Journal of Financial and Quantitative Analysis, 2010 – .
      Associate Editor, Journal of Financial Markets, 2016 – .
      Associate Editor, Journal of Empirical Finance, 2016 – .
      Associate Editor, Journal of Financial Research, 2011 – 2017.
      Associate Editor, FMA Survey and Synthesis Series, 2013 – 2016.
      Associate Editor, Financial Management, 2006 – 2011 (two terms).




                                           Page 1                                      2/27/19
 Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 8 of 15 PageID #:3252




OTHER APPOINTMENTS
      Board of Trustees, Investment Committee, SMU Endowment, 2011 –.
      Board of Directors, Texas Hedge Fund Association, 2011 – 2015.

RESEARCH AND TEACHING INTERESTS
      Financial Markets – including market design and trading costs; stock markets; fixed-income
      markets; derivative security markets; energy markets; risk management; trading strategies; best
      execution; market manipulation.


EXPERT WITNESS AND CONSULTING WORK
      U.S. Commodity Futures Trading Commission
      Financial Industry Regulatory Authority (FINRA)
      Analysis Group

HONORS
      2011 Poets and Quants ranking “The Best 40 Business School Professors Under the age of
        40.”
      NASDAQ Best Paper Award in Market Microstructure, Financial Management Association,
       2013, “Should Exchanges impose Market Maker obligations?”
      NASDAQ Best Paper Award in Market Microstructure, Financial Management Association,
       2010, “Institutional Trading and Stock Resiliency.”
      Best Paper Award (2nd place), The 20th Conference on the Theories and Practices of Securities
       and Financial Markets, 2012, “Predatory versus Sunshine Trading.”
      Best Paper Award, Spring Conference of the Multinational Finance Society, 2015, “Informed
       Trading and Price Discovery before Corporate Events.”
      Altshuler Distinguished Teaching Professor (University Award), S.M.U., 2017-2019.
      Boghetich Family Distinguished Award for Teaching, S.M.U., 2010, 2015.
      Outstanding Teaching Award in the MBA program, S.M.U., 2007, 2009, 2014, 2017, 2018.
      Outstanding / Distinguished Teaching Award in the BBA program, S.M.U., 2011, 2012, 2014.
      Don Jackson Distinguished Teaching Award, 2018.
      Gerald J. Ford Senior Research Fellowship (University Award), S.M.U., 2009.
      Research Excellence Award, S.M.U., 2004, 2013, 2016, 2017.


PUBLICATIONS: Major Journal Articles

      [1] A Survey of the Microstructure of Fixed Income Markets, Journal of Financial and
         Quantitative Analysis, 2019, forthcoming (with Hank Bessembinder and Chester Spatt).

      [2] Capital Commitment, and Illiquidity in Corporate Bonds, Journal of Finance, 2018, Vol.
         LXXIII, No. 4, 1615-1661 (with Hank Bessembinder, Stacey Jacobsen, and Bill Maxwell).



                                           Page 2                                       2/27/19
Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 9 of 15 PageID #:3253




     [3] Informed Trading and Price Discovery before Corporate Events, Journal of Financial
        Economics, 2017, Volume 125, 561-588 (with Shmuel Baruch and Marios Panayides).

     [4] Market Conditions, Fragility and the Economics of Market Making, Journal of Financial
        Economics, 2016, Volume 121 (2), 327-349 (with Amber Anand).
         • NASDAQ Best Paper Award in Market Microstructure, Financial Management
            Association, 2013.

     [5] Liquidity, Resiliency and Market Quality around Predictable Trades: Theory and Evidence,
        Journal of Financial Economics, 2016. Volume 121 (1), 142-166. (with Hank Bessembinder,
        Al Carrion, and Laura Tuttle).

     [6] Trading Activity and Transaction Costs in Structured Credit Products, Financial Analyst
        Journal, 2013. Vol. 69 (6), 55-67. (with Hank Bessembinder and Bill Maxwell).

     [7] Institutional Trading and Stock Resiliency: Evidence from the 2007-09 financial crisis.
        Journal of Financial Economics, 2013. Volume. 108, 773-797. (with Amber Anand, Paul
        Irvine, and Andy Puckett).
          • NASDAQ Best Paper Award in Market Microstructure, Financial Management
              Association, 2010.

     [8] Does Earnings Quality affect Information Asymmetry? Evidence from Trading Costs,
        Contemporary Accounting Review, 2013, Vol. 30 (2), 482-516. (with Neil Bhattacharya and
        Hemang Desai).

     [9] Performance of Institutional Trading Desks: An Analysis of Persistence in Trading Cost,
        Review of Financial Studies, 2012, Vol. 2 (25), 557-598. (with Amber Anand, Paul Irvine, and
        Andy Puckett).

     [10] Hidden Liquidity: An Analysis of Order Exposure Strategies in Electronic Stock Markets.
        Journal of Financial Economics, 2009, Volume 94, 361-383. (with Hank Bessembinder and
        Marios Panayides).

     [11] The Value of the Designated Market Maker, Journal of Financial and Quantitative Analysis,
        2007, Vol. 42, No.3, pp. 735-758. (with Andrew Waisburd).

     [12] Market Transparency, Liquidity Externalities and Institutional Trading Costs in Corporate
        Bonds, Journal of Financial Economics, 2006, Vol. 82, 251-288. (Lead Article) (with Hank
        Bessembinder and Bill Maxwell).

     [13] The Impact of Legal and Political Institutions on Equity Trading Costs: A Cross-Country
        Analysis, Review of Financial Studies, 2006, Vol.19, No.3, pg. 1081-1111. (with Venkat
        Eleswarapu).

     [14] Do Short Sellers target firms with poor Earnings Quality? Evidence from Earnings
        Restatements, Review of Accounting Studies, 2006, Vol. 11, pg. 71-90. (with Hemang Desai
        and Srinivasan Krishnamurthy).

     [15] Does an Electronic Stock Exchange need an Upstairs Market?, Journal of Financial
        Economics, 2004, Vol. 73, pg. 3-36. (Lead Article) (with Hank Bessembinder).


                                          Page 3                                       2/27/19
Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 10 of 15 PageID #:3254




     [16] The Impact of Regulation Fair Disclosure: Trading Costs and Information Asymmetry,
        Journal of Financial and Quantitative Analysis, 2004, Vol. 39, No. 2, pg. 209-225. (Lead
        Article) (with Venkat Eleswarapu and Rex Thompson)
         • Abstracted in The CFA Digest, Vol. 34, No. 4 (Nov 2004), pg. 9-10.

     [17] Automated versus Floor Trading: An analysis of execution costs on the Paris and New York
        Exchanges, Journal of Finance, 2001, Vol. 56, No. 4, pg. 1445-1885.
         • Abstracted in The CFA Digest, Vol. 32, No. 1 (Feb 2002), pg. 65-66.

BOOK CHAPTERS / NON-REFEREED PUBLICATIONS

     Bid-Ask Spreads: Measuring Trade Execution Costs in Financial Markets, in Encyclopedia of
        Quantitative Finance, edited by Rama Cont, John Wiley & Sons, 2010. (with Hank
        Bessembinder)

COMPLETED WORKING PAPERS

     Do Buy-side Institutions Supply Liquidity in Bond Markets? Evidence from Mutual Funds, 2018
       (with Amber Anand and Chotibhak Jotikasthira). Under revision for second round review at
       the Review of Financial Studies.

     Does Trade Reporting improve Market Quality in an Institutional Market? Evidence from 144A
       Bond Issues, 2018 (with Stacey Jacobsen).

     Institutional Order Handling and Broker-Affiliated Trading Venues, 2019 (with Amber Anand,
        Jonathan Sokobin and Mehrdad Samadi).

PERMANENT WORKING PAPERS

     Very Low Frequency Trading and Security Design, 2015 (with Andra Ghant and Ross Valkanov).
       Permanent Working Paper.
     The role of fundamental analysis in information arbitrage, 2007 (with Hemang Desai and Srini
       Krishnamurthy). Permanent Working Paper.

RESEARCH PRESENTATIONS SINCE 2010
                                                                           • presentation by co-author
     2019: University of British Columbia Winter Finance conference, Mid-Atlantic Research
       conference, Sydney Market Microstructure conference, NBER conference on Big Data: Long
       Term implications for financial markets and firms, Securities and Exchange Commission.

     2018: Financial Industry Regulatory Authority, Midwest Finance Association conference, Texas
       Tech University, University of Illinois in Urbana Champaign, Chicago Financial Institutions
       conference (*), Bank of Canada Market Structure conference (*), Financial Intermediation
       Research Society, 4th Central Banking and Financial Reform Conference at Vanderbilt
       University, Federal Reserve Bank Dallas Banking and Finance workshop.

     2017: Emerging Markets Finance conference, Financial Economics & Accounting conference,
       Texas A&M University, Southern Methodist University (*), ASU 2017 Ph.D. Alumni


                                          Page 4                                      2/27/19
Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 11 of 15 PageID #:3255




       conference, University of Texas San Antonio, University of Mannheim, Frankfurt University,
       Western Finance Association conference (*).

     2016: University of New South Wales, University of Sydney, Lone Star conference (*), Notre
       Dame Finance Regulation conference (*), Bank of Canada, Banque De France-Toulouse
       School of Economics conference.

     2015: Wilfred Laurier University, University of Cincinnati, Commodity Futures Trading
       Commission (CFTC), Oklahoma University Energy Finance Research Conference, Commodity
       Derivatives Markets Conference in Firenze, Financial Intermediation Research Society
       Conference, Multinational Finance Society (*), Baruch College.

     2014: Hong Kong University of Science and Technology, National University of Singapore,
       National Technological University, Singapore Management University, University of New
       South Wales, University of Sydney, University of Technology, Texas Christian University.

     2013: University of Houston, Securities and Exchange Commission (*), Northern Finance
       Association, Arizona State University, Sixth Erasmus Liquidity Conference, European Finance
       Association conference (two papers), Western Finance Association conference (two papers),
       SFS Cavalcade, Stern Microstructure Conference, Commodity Futures Trading Commission
       (CFTC), Securities and Exchange Commission, Southern Methodist University, Rice
       University.

     2012: 20th conference on the Theories and Practices of Securities and Financial Markets, 2012
       Commodities Futures Trading Commission (CFTC) Research Conference,              Securities and
       Exchange Commission(*), Liquidnet’s Annual Institutional Trading Summit (*), 8th Central
       Bank Workshop on Market Microstructure, Second CNMV Conference on Securities Markets,
       National Institute of Securities Markets, Erasmus University, Tinbergen Institute, Syracuse
       University, Queens University.

     2011: Western Finance Association, Chicago Quantitative Alliance / Society of Quantitative
       Analysis Trading Conference, SAC Capital, Finance Intermediation Research Society
       Conference (*), Bank of America Merrill Lynch Trading Desk (*), Quorum 15 - New York
       Equities Trading Group.

     2010: NBER Market Microstructure Conference, AIM Investment Center Institutional Investor
       Conference, Financial Management Association Conference, NYSE-Euronext and Université
       Paris-Dauphine Workshop on Financial Market Quality, Securities and Exchange Commission
       (SEC (*), Commodity Futures Trading Commission (CFTC) (*), Mid-Atlantic Research
       Conference (MARC) in Finance (*), CREATES Symposium Market Microstructure (*), Utah
       Winter Finance Conference, American Finance Association Meeting.


PROFESSIONAL ACTIVITIES
     Professional Memberships:
      American Finance Association, Western Finance Association, Financial Management
      Association, Society for Promotion of Financial Studies, Financial Intermediation Research
      Society, Texas Hedge Fund Association.




                                          Page 5                                       2/27/19
Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 12 of 15 PageID #:3256




     Program Committee Member:
      • Texas A&M Young Scholars conference, 2019.
      • Texas Finance Festival, 2017, 2018.
      • AIM Investment Conference, 2016.
      • Society for Financial Studies (SFS) Cavalcade, 2013- 2019.
      • Society for Financial Studies (SFS) Asia-Pacific Cavalcade, 2017, 2018.
      • Western Finance Association Conference: 2015 - 2019.
      • Singapore International Conference on Finance, 2012.
      • FMA Conference: 2001-2010, 2014 (Track Chair), 2017 (Track Chair).
      • FMA Europe Conference: 2003, 2004, 2006-2009, 2015- 2017, 2019.
      • FMA Microstructure Best Paper Award, 2000, 2004, 2010, 2015 (Chair), 2017 (Chair).
      • FMA Asia Pacific Meeting: 2016.
      • Financial Intermediation Research Society (FIRS) Conference, 2009-2018.
      • Napa Conference on Financial Markets Research: 2009-2016.
      • European Finance Association Conference: 2010-2018.
      • Mid-Atlantic Research Conference (MARC) in Finance: 2008 (Track Chair).
      • Southern Finance Association (SFA) Conference: 2008
      • Lone Star Finance Symposium: 2005.
      • Tel Aviv University Finance Conference, 2013-2018.
      • FMA, VP-Practitioner Services Nominating Committee, 2017.
     Discussions provided at conferences
      • American Finance Association Meeting, 2008, 2019.
      • Financial Economics & Accounting (FEA) conference, 2017.
      • Oklahoma University Energy Finance Research Conference, 2017.
      • NYU Stern Market Microstructure Conference, 2017.
      • University of Texas at Dallas Finance Conference, 2017.
      • Financial Intermediation Research Society (FIRS) Conference, 2016.
      • SEC/Lehigh/Maryland Conference on Financial Market Regulation, 2016.
      • Lone Star Finance Conference, 2015.
      • FSU SunTrust Beach Conference, 2015.
      • Texas Finance Festival, 2015.
      • Tel Aviv University Finance Conference, 2013.
      • European Finance Association Conference, 2013.
      • Western Finance Association Conference, 2004, 2005, 2009, 2011.
      • Financial Management Association Meeting, 1998, 2004-2009.
      • Finance Intermediation Research Society Conference, 2008.
      • Theories and Practices of Securities and Financial Markets, 2012.
      • NBER Market Microstructure Conference, 2003, 2001.
      • NASDAQ-Notre Dame Microstructure Conference, 2000.
     Conference Session Chair:
      • Midwest Finance Association conference, 2018.
      • Financial Management Association Meeting, 2002, 2005, 2008-09.
      • Theories and Practices of Securities and Financial Markets, 2012.

     Panel Discussion:
      • Securities and Exchange Commission & NYU Salomon Center Roundtable, Panel member,
        High Frequency Trading and Liquidity Resiliency, September 21, 2018.


                                         Page 6                                   2/27/19
Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 13 of 15 PageID #:3257




       • Columbia Business School – Transparency conference: At what speed and cost? Panel
         Moderator, “Fixed Income Market Structure”, June 14, 2018.
       • Securities and Exchange Commission /Lehigh University / University of Maryland
         Conference on Financial Market Regulation, Panel member, Areas of Academic Research
         that fulfill the SEC’s mission, May 10, 2018.
       • Securities and Exchange Commission, Panel member, Round Table on Market Structure for
         Thinly Traded Securities, Washington D.C., April 23, 2018.
       • Securities and Exchange Commission, Round Table on Fixed Income Markets, Washington
         D.C., April 16, 2013.
       • Financial Management Association Conference, Panel member, Session on Market Integrity:
         The Missing Stepchild, New York, 2010.
       • Financial Management Association Conference, Doctoral Student Consortium, Reno, 2009.
       • IMN's Asset-Backed Securities Conference, Orlando, November 4, 2007. Other panelists
         include Former Chief Commissioner of Securities and Exchange Commission (SEC) Arthur
         Levitt, Executive Vice-President of FINRA Steven Joachim, CEO of Saber Partners Joseph
         Fichera, and Senior Managing Director of SIFMA Michael Decker. For Panel

     Reviewer for:
      Journal of Finance, Journal of Financial Economics, Journal of Financial and Quantitative
      Analysis, Review of Financial Studies, Financial Management, Journal of Financial Markets,
      Journal of Financial Intermediation, The Accounting Review, Review of Accounting Studies,
      Management Science, Journal of International Money and Finance, Journal of Banking and
      Finance, Journal of Empirical Finance, Bank of England Paper Series, Pacific-Basin Finance
      Journal, The Financial Review, Journal of Financial Research, European Financial
      Management, Journal of Applied Finance, Review of Finance, International Review of Finance,
      Journal of Economics and Business, International Review of Finance.

     Promotion and Tenure Review:
      University of Texas at Arlington, Texas Tech University, Macquarie University, University of
      New South Wales, University of Illinois at Urbana-Champaign, University of Kansas,
      University of Oklahoma, University of Texas El-Paso, Southern Illinois University, Indian
      School of Business, Rutgers University, University of North Carolina (Charlotte), Cornell
      University, Erasmus University.

     Other External Reviews:
       • Research Grants Council, Hong Kong: 2008, 2009, 2010, 2016.
       • Social Sciences and Humanities Research Council, Canada: 2009, 2010, 2015.
       • Ph.D. Examiner, University of New South Wales, Australia, 2009, 2010, 2017.
       • Ph.D. Examiner, Tel-Aviv University, 2010.
       • Ph.D. Dissertation Committee, Allen Carrion (University of Utah), 2012.


UNIVERSITY TEACHING
     Southern Methodist University
        • Topics in Energy Finance (Graduate and Undergraduate)
        • Portfolio Theory and Asset Pricing (Graduate)
        • Hedge Funds (Graduate)
        • Alternative Assets (Undergraduate honors)
        • Financial Management (Undergraduate)



                                         Page 7                                      2/27/19
Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 14 of 15 PageID #:3258




     Arizona State University
         • International Finance (Graduate)
         • Financial Management (Undergraduate)
     Executive Education @ SMU
        Graduate Certificate program in Finance, Women-in-Finance and Economics program,
        Management Certificate program, Certificate in Leadership program, Tolleson-Cox School
        Strategic Legacy Planning Wealth Management, Pioneer Natural Resources program,
        Summer Business Institute.

RESEARCH COVERAGE
     Select research cited by Regulators:
      • Securities and Exchange Commission’s (SEC) Report on the Comparison of Order Executions
          Across Equity Market Structures, January 8, 2001. Click here
      • Financial Services Authority (European Regulatory Body) Report on Trading Transparency in
          UK Secondary Bond Market, September 2005. Click here
      • Remarks by Securities and Exchange Commission (SEC) Commissioner Annette L. Nazareth,
          on February 7, 2006. Click here
      • Center for Economic Policy Research (CEPR) Report on European Corporate Bond Markets,
          May 2006. Click here
      • Remarks by Securities and Exchange Commission (SEC) Commissioner Roel C. Campos, on
          June 8, 2006. Click here
      • Remarks by Securities and Exchange Commission (SEC) Commissioner Elisse B. Walter, on
          October 28, 2010. Click here
      • Congressional Testimony before U.S. Senate Committee on Banking, Housing, and Urban
          Affairs, by Federal Reserve Board System Governor Jerome H. Powell, on April 14, 2016.
          Click here
      • Remarks by Securities and Exchange Commission (SEC) Commissioner Mike Piwowar, on
          Sept 7, 2016. Click here
      • Remarks by Board of Governors of the Federal Reserve Board System Vice-Chair Stanley
          Fischer, on Nov 15, 2016. Click here
      • Remarks by Commodity Futures Trading Commission Chairman Christopher Giancario, on
          Nov 28, 2017. Click here
      • International Organization of Securities Commissioners (IOSCO) Report on Regulatory
          Reporting and Transparency in Secondary Corporate Bond Market, April, 2018. Click here

     Select research covered by the business press:
      • Economist, Whiter than White: A new formula for bond-market transparency, Feb 21,
          2006. Click here
      • Bloomberg News, Bond Dealers lost $1 Billion after disclosing prices, September 22,
          2006. Click here
      • Financial Times, Sweet clarity, October 2, 2006. Click here
      • Bloomberg News, Bond Traders lose $ 1 million incomes on transparency, October 24,
          2006. Click here
      • Bloomberg News, Regulator of Bonds bows to Banks, blocks transparency, November 20,
          2006. Click here
      • International Herald Tribune, EU bows to pressure from banks; Market regulator decides
          against more disclosure, November 22, 2006. Click here




                                         Page 8                                     2/27/19
Case: 1:18-cr-00035 Document #: 276-1 Filed: 08/07/20 Page 15 of 15 PageID #:3259




      • Wall Street Journal, NASD Bond System helps to reduce costs, November 25, 2006. Click
          here
      • Bloomberg News, Levitt says that Asset-backed Bonds needs more disclosures, November 5,
          2007. Click here
      • Asset Securitization Report, Could TRACE bring ABS pricing into focus?, November 19,
          2007. Click here
      • Barron’s, Short these stocks, July 6, 2009.
      • Financial Times, Meal ticker for commodity traders ends, December 4, 2012.
      • Bloomberg, How Can Buy-Side Institutions Measure Their Relative Trading Performance?,
          April 9, 2015.
      • Bloomberg, People are worried about bond market liquidity, June 1, 2015 (Matt Levine's
          Money Stuff).
      • Bloomberg, Liquidity, Bankruptcy and Paperwork, July 18, 2017 (Matt Levine's Money Stuff).




                                        Page 9                                     2/27/19
